Citation Nr: 1545401	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Whether new and material evidence has been presented to reopen the claim of service connection for hepatitis C and if so whether the reopened claim should be granted.

2.  Service connection for anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran died in September 2015.  In September 2015, K.G., the Veteran's spouse, requested to be substituted as the appellant for purposes of processing the Veteran's claims to completion.  As the Veteran's claims are dismissed due to his death in the below, his spouse's request is referred the RO for appropriate action.


FINDING OF FACT

According to data from the Social Security Administration, the Veteran died in September 2015, while his appeal was pending on the claim to reopen the issue of entitlement to service connection for hepatitis C and the claim for service connection for anxiety, not otherwise specified.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in September 2015, while his appeal was pending on the claim to reopen the issue of entitlement to service connection for hepatitis C and the claim for service connection for anxiety, not otherwise specified.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision.  As noted in the introduction, the Board has referred one such request for appropriate action.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


